United States Court of Appeals
                     For the First Circuit


No. 09-1247

         OLGA E. AGUSTY-REYES; ARMANDO RIVERA CABALLERO,

                     Plaintiffs, Appellants,

                               v.

 THE DEPARTMENT OF EDUCATION OF THE COMMONWEALTH OF PUERTO RICO;
                      MIGUEL HERNÁNDEZ-CRUZ,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on April 6, 2010, is
amended as follows:

     On page 2, line 1, the word "reasonable" should be inserted
between "all" and "inferences."

     On page 24, line 23, a comma should be inserted between
"behavior" and "well."